DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said first layer" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said first layer" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said first layer" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said first layer" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu, US 11,009,765) in view of Sharp et al. (Sharp, US 2011/0211135).
Re claim 1: As shown in Fig. 4, Lu discloses a switchable optical assembly comprising:
a switchable waveplate 410 configured to be electrically activated (as active state) and deactivated (as non-active state) to selectively alter the polarization state of light 440 (LCP or RCP) incident thereon (col. 1, lines 42-45 and col. 8, lines 36-47).
Lu does not disclose a structure of said switchable waveplate in detail.
As shown in Fig. 3, Sharp discloses a switchable waveplate 300 (bendable liquid crystal polarization switch, paragraph 15) comprising:
first and second curved surfaces 312 (alignment layers, paragraph 57);
a liquid crystal layer 306 disposed between said first and second curved surfaces 312 such that said liquid crystal layer 306 is curved (paragraph 53); and
a plurality of electrodes 310 to apply an electrical signal across said curved liquid crystal layer (paragraph 56).
It is noted that the switchable waveplate 300 comprises two curved (bendable) substrates 302 and 304. It is obvious that the alignment layers 312 formed on the inner sides of the two curved substrates as well as the liquid crystal layer 306 formed between the two curved substrates are also curved. 
Thus, it would have been obvious to one having skill in the art to employ a switchable waveplate comprising first and second curved surfaces; a liquid crystal layer disposed between said first and second curved surfaces such that said liquid crystal layer is curved; and a plurality of electrodes to apply an electrical signal across said curved liquid crystal layer in order to improve field-of-view and maximize contrast by matching with the curvature of the converging/diverging light source (paragraph 112).
Re claim 2: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 3 of Sharp, the first and second curved surfaces 312 on the switchable waveplate 300 comprise curved surfaces on curved substrates 302 and 304 (paragraph 53).
Re claim 3: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 3 of Sharp, the first and second curved surfaces 312 are formed along the inner sides of the first and second curved substrates 302 and 304. Accordingly, it is obvious that the first and second curved surfaces 312 have curvatures that are the same.
Re claim 4: The switchable optical assembly of Claim 1, wherein, as shown in Fig. 4 of Lu, the switchable optical assembly further comprises a first waveplate lens 415 (PBP liquid crystal lens) comprising a liquid crystal layer, said first waveplate lens 415 having different optical power for different polarizations (RCP or LCP) of light incident thereon (col. 8, lines 1-47).
Lu discloses that the first waveplate lens 415 has three states with different optical powers: additive state (+0.5 diopter), subtractive state (-0.5 diopter), and neutral state (0 diopter) (col. 9, lines 15-32). 
Accordingly, it is obvious that the switchable optical assembly is configured to be selectively switched between at least two lens states including: 
     a first lens state (such as additive state) configured to have a first optical power (+0.5 diopter); and 
     a second lens state (neutral state) configured to have a second optical power (0 diopter) different than said first optical power.
Re claim 5: The switchable optical assembly of Claim 4, wherein the second optical power is zero optical power.
Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Lu, US 11,009,765) in view of Presniakov et al. (Presniakov, US 2019/0025657).
Re claim 6:  As shown in Figs. 4 and 5, Lu discloses a switchable optical assembly comprising:
a switchable waveplate 410 configured to be electrically activated (as active state) and deactivated (as non-active state) to selectively alter the polarization state (LCP or RCP) of light incident thereon (col. 1, lines 42-45 and col. 8, lines 36-47).
Lu does not disclose a structure of said switchable waveplate in detail.
As shown in Figs. 1, 2 and 3A-3C, Presniakov discloses a switchable waveplate (beam control device, paragraph 82) comprising:
first and second surfaces 18;
a liquid crystal layer 20 disposed between said first and second surfaces, said liquid crystal layer comprising a plurality of liquid crystal molecules that vary in tilt with respect to said first and second surfaces 18 with outward radial distance from an axis through said first and second surfaces 18 and said liquid crystal layer in a plurality of radial directions; and 
a plurality of electrodes 14 and 16 to apply an electrical signal across said liquid crystal layer 20 (paragraph 89).
It is noted that the axis is between the electrodes 14A and 14B and normal to the substrates 12 as shown in Figs. 3A-3C.
Presniakov discloses that the device provides no light modulation under condition of zero power and then provide beam spreading or divergence when powered (paragraph 88).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a switchable waveplate comprising first and second surfaces; a liquid crystal layer disposed between said first and second surfaces; and a plurality of electrodes to apply an electrical signal across said liquid crystal layer in order to control illumination for improving beam divergence/convergence (Abstract).
Re claim 7: The switchable optical assembly of Claim 6, wherein the first and second surfaces 18 comprise planar surfaces as shown in Figs. 1, 2 and 3A-3C of Presniakov.
Re claim 8: The switchable optical assembly of Claim 6, wherein the first and second surfaces 18 comprise planar surfaces on planar substrates 12 as shown in Figs. 1, 2 and 3A-3C of Presniakov.
Re claim 9: The switchable optical assembly of Claim 6, wherein the axis is normal to said first and second surfaces 18 as shown above in Figs. 3A-3B of Presniakov.
Re claim 10: The switchable optical assembly of Claim 6, wherein said plurality of liquid crystal molecules 20 increase in tilt with respect to said first and second surfaces 18 with outward radial distance from said axis in said plurality of radial directions as shown in Figs. 3A-3C of Presniakov.
Re claim 11: The switchable optical assembly of Claim 6:
With the modification, as shown in Figs. 2B and 4 of Lu, it is obvious that the switchable optical assembly is configured to transmit light to a viewer’s eye 265 located at a distance from said switchable optical assembly 260, wherein said plurality of liquid crystal molecules have tilt angles that match respectively the angle of incidence of light propagating along a path from locations in a field of view of the viewer’s eye to the viewer’s eye.
Re claim 12: The switchable optical assembly of Claim 6, wherein said plurality of liquid crystal molecules 20 have orientations such that said plurality of liquid crystal molecules 20 are arranged in a rotationally symmetric arrangement about said axis as shown in Figs. 3A-3C of Presniakov.
Re claim 13: The switchable optical assembly of Claim 6, wherein said plurality of liquid crystal molecules 20 have orientations such that said plurality of liquid crystal molecules have at least 4 fold rotational symmetry about said axis as shown in Fig. 3C of Presniakov.
It is noted that Fig. 3C of Presniakov shows the liquid crystal molecules 20a have 6 fold rotational symmetry about the axis.
Re claim 14: The switchable optical assembly of Claim 6, wherein, as shown in Fig. 4 of Lu, the switchable optical assembly further comprises a first waveplate lens 415 (PBP liquid crystal lens) comprising a liquid crystal layer, said first waveplate lens 415 having different optical power for different polarizations (RCP or LCP) of light incident thereon (col. 8, lines 1-47).
Lu discloses that the first waveplate lens 415 has three states with different optical powers: additive state (+0.5 diopter), subtractive state (-0.5 diopter), and neutral state (0 diopter) (col. 9, lines 15-32). 

     a first lens state (such as additive state) configured to have a first optical power (+0.5 diopter); and 
     a second lens state (neutral state) configured to have a second optical power (0 diopter) different than said first optical power.
Re claim 15: The switchable optical assembly of Claim 14, wherein the second optical power is zero optical power.
Re claims 16-19: The switchable optical assembly of Claim 6:
As shown in Figs. 2 and 3A, 3B and 3C, Presniakov discloses that the plurality of liquid crystal molecules 20 vary in tilt with respect to said first and second surfaces 18 with outward radial distance from said axis in a plurality of radial directions in accordance with the aspect ratio R = g/L, where g is spacing between electrodes 14A and 14B and L is thickness of the liquid crystal layer, and R is between 0.7 and 4 (paragraph 95).
In Fig. 3A, R is about 10, in Fig. 3B, R is less than 1 and in Fig. 3C, R is greater than about 1 and less than about 4.5 (paragraphs 96-98).
Figs. 3A-3C also show that more than 50% of the liquid crystal molecules extend  between the electrodes 14A and 14B across the liquid crystal layer 20.
Accordingly, the extension of the liquid crystal molecules across the liquid crystal layer is dependent on the aspect ratio, which is selected according to an intended application.
Thus, in order to satisfy a specific application, it is obvious that the plurality of liquid crystal molecules that vary in tilt with respect to said first and second surfaces with outward radial distance from said axis in a plurality of radial directions include 
2 or 2 cm2 across the liquid crystal layer as recited in claims 16 and 17 respectively,
or 
at least 80% of the molecules extending over a range of at least 1 cm2 or 2 cm2 across the liquid crystal layer as recited in claims 18 and 19 respectively.
 Re claim 20: The switchable optical assembly of Claim 6, wherein said axis includes a central axis through said first and second surfaces 12 and said liquid crystal layer 20 as shown in Figs. 3A-3C of Presniakov.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 24, 2022